DETAILED ACTION
This office action is in response to Application No. 17/192,420, filed on 4 March 2021.  Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract mental processes without significantly more. The claim(s) recite(s) acquiring a vector data signal, performing a timing update to determine timing information including signal delay associated with a cell of the circuit design, and identifying a glitch based on a shifted vector waveform, wherein the shifted vector waveform is generated by shifting the vector data signal based on the timing information, which are merely data gathering and manipulation steps that could be performed entirely in the mind or with pen and paper.  The claim recites the steps in such broad terms that, for example, ‘acquiring’ the vector data signal ‘associated’ with a circuit design encompasses merely reading or thinking about a hypothetical vector somehow related to a etc.
Claims 2-7 and 9 recite additional data gathering and manipulation steps that similarly encompass determining data, performing calculations, and thinking about data that could be performed in the mind or with pen and paper.  Claim 8 merely recites a threshold, which does not change the abstract nature of the claimed process.  Claims 10-20 are systems and non-transitory media for performing the methods of claims 1-9 and are rejected under the same reasoning.
This judicial exception is not integrated into a practical application because aside from the abstract idea itself, the claim only recites generic computer implementation and data gathering steps, neither of which are sufficient to integrate the abstract idea into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because generic computer implementation and data gathering do not constitute ‘significantly more’.  Furthermore, both STA and power analysis are well-understood, routine, and conventional (see US 2002/0100006 to Kosugi, ¶10 STA; and US 6,324,679 to Raghunathan, col. 3, lines 23-62 power analysis).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 10, and 17 recite acquiring a vector data signal associated with a circuit design and identifying a glitch based on a shifted vector waveform, wherein the shifted vector waveform is generated by shifting the vector data signal based on the timing information.  As stated, the claims encompasses any and all forms of circuit vectors, any and all ways of shifting the vector using LizardTech Inc. v. Earth Resource Mapping Inc., 76 U.S.P.Q.2d 1724, 1732.  Applicant has disclosed only one way of acquiring and shifting the vector, which is to use static timing analysis to generate timing data that is applied specifically to zero-delay vectors obtained from RTL simulation by incrementally shifting the vectors in chronological order based on the STA timing data along corresponding sensitized signal paths.  Similarly, Applicant has only disclosed one way of identifying glitches using arrival times of input signals and determining order of arrival, output events, and pulse width.  Persons having ordinary skill in the art, reading Applicant’s disclosure, would not understand Applicant to have been in possession of the invention as broadly claimed at the time of filing.  See MPEP § 2161.01(I).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-13, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheridan, “Which Glitch Is Which?”.
Regarding claim 1, Sheridan discloses a method comprising:
acquiring a vector data signal associated with a circuit design (p. 1, last paragraph);
performing, by a processor, a timing update to determine timing information for the circuit design, wherein the timing information includes a signal delay associated with a cell of the circuit design (p. 2, last paragraph); and
identifying a glitch in the circuit design based on a shifted vector waveform, wherein the shifted vector waveform is generated by shifting the vector data signal based on the timing information (p. 2, last paragraph).
Regarding claim 2, Sheridan discloses generating STA timing data for the cell of the circuit design and determining the signal delay using the STA timing data (p. 2, last paragraph).
Regarding claim 3, Sheridan discloses incrementally shifting the vector data signal in a chronological order based on the STA timing data along a corresponding sensitized signal path of the circuit design, wherein the vector data signal is a zero-delay vector and the zero-delay vector is obtained from a register transfer level (RTL) simulation that does not model a cell delay (p. 2, last paragraph; p. 3, Fig. 2).
Regarding claim 4, Sheridan discloses performing a power analysis for the circuit design that includes calculating a power associated with the glitch (p. 2, last paragraph).
Claims 10-13 and 17-20 are directed to systems for performing the methods of claims 1-4, and are rejected under the same reasoning; Sheridan similarly discloses systems and non-transitory media for performing the claimed method (p. 1, last paragraph).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090.  The examiner can normally be reached on M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

11 September 2021




/ARIC LIN/            Examiner, Art Unit 2851